Berdon, J.,
dissenting. I disagree. The evidence construed in the light most favorable to sustaining the jury’s verdict; State v. Sinclair, 197 Conn. 574, 576, 500 A.2d 539 (1985); is insufficient to support the finding of guilt beyond a reasonable doubt, even if we assume the fire was incendiary—that is, intentionally set.
In making our determination of whether the evidence was sufficient to convict the defendant, we place great weight on the trial court’s decision on the motion to set aside the verdict and the motion for judgment of acquittal; State v. Cobbs, 203 Conn. 4, 13, 522 A.2d 1229 (1987); but its decision does not carve the conviction in stone. “The trial court’s findings of fact are not conclusive, however, and we will reverse a judgment where the state’s evidence is improbable and unconvincing and where all the facts found are insufficient to prove the *731guilt of the defendant beyond a reasonable doubt.” State v. Osman, 218 Conn. 432, 437, 589 A.2d 1227 (1991).
The majority predicates its conclusion that there was sufficient evidence to support the conviction of the defendant on the following: (1) The defendant had an opportunity to set the fire, including ready access to Siloo, the accelerant the state theorized had been used to start the fire; (2) the defendant had an “insider’s knowledge about the nature and location of the fire”; and (3) the defendant had manifested a consciousness of guilt. The collective effect of this evidence, however, was insufficient to establish beyond a reasonable doubt the defendant’s guilt.
First, although the defendant had the opportunity to set the fire, he did not have sole access to the second floor where the fire originated or to the accelerant. We have held that opportunity alone, although a consideration, proves nothing. State v. Villano, 176 Conn. 301, 303, 407 A.2d 969 (1978); State v. Skinner, 132 Conn. 163, 167, 43 A.2d 76 (1945). State v. Famiglietti, 219 Conn. 605, 614, 595 A.2d 306 (1991), to which the majority cites, is inapposite. In Famiglietti, the defendant arrived at the store shortly before the fire, the store was locked and no one else was visible inside. The jury heard testimony from the Sonitrol operator that the defendant had “coded out” just minutes before he noticed the fire. The operator also testified that he had heard “crackling” and “loud popping noises” while the defendant was still in the building. Id., 613. In the present case, however, the state concedes that the defendant did not have exclusive access to the premises. At least two other people, Calvin Hugins and Peter Keselewski, had unlimited access to the fire scene and to the Siloo, which gave them the same opportunity the defendant had to set the fire. Moreover, the majority concedes that Hugins had been to the second *732floor on the morning of the fire. Additionally, there was proof of access to the second floor by a rear door and there was no proof that it was closed, or locked, and no evidence that it was guarded, or under anyone’s observation.
In State v. Villano, this court reversed the defendant’s conviction for burglary, even though the defendant had been given a key to the house and, therefore, had sole access to it. The evidence in Villano showed that “[a]ll the doors and windows, including those in the cellar, were found locked. There was no sign of a forced entry. The [complainants] had not given anyone but the defendant permission to enter their home and no one else had a key to the premises.” Id., 302. Notwithstanding the defendant’s sole access to the premises, this court concluded in Villano that “it is clear that there was not sufficient evidence before the [trial] court to establish beyond a reasonable doubt that the defendant was guilty of the crimes charged.” Id., 303. I cannot reconcile the majority’s opinion in the present case, given that here the defendant did not have sole access to the premises where the fire originated, with the just result reached in Villano.
Second, the defendant’s culpability cannot be predicated on the claim that the defendant “had an insider’s knowledge about the nature and location of the fire.” The defendant never stated that he had known that the fire had been located on the second floor. I cannot see how the jury could have reasonably concluded that the defendant’s act of running to the back of the first floor to retrieve his truck keys amounted to an “insider’s knowledge” of the origin and location of the fire. The reverse is more logical—that is, had he set the fire, he would not have left his keys in the building in the first place.
*733Third, the majority states that the defendant’s behavior, both before and after the fire, had “manifested a consciousness of guilt.” Before the fire, the defendant repeatedly stated that he had smelled chemicals. Although this behavior could arguably be construed as laying the foundation that the fire had been accidental in nature, the opinion fails to cite any authority to support this “pre-crime” consciousness of guilt. Actions or words manifesting a consciousness of guilt, unlike evidence establishing the defendant’s motive or plan, are logically predicated on the crime already having been committed. See, e.g., State v. Joly, 219 Conn. 234, 251, 593 A.2d 96 (1991); State v. Smith, 219 Conn. 160, 165, 592 A.2d 382 (1991); State v. Thomas, 214 Conn. 118, 121, 570 A.2d 1123 (1990).
The majority further states that the defendant’s statement to Annie McKeon after the fire, that “they think I did it,” manifested a consciousness of guilt. The reasoning is based on the claim that no one had spoken to the defendant accusing him of setting the fire before he had made the statement. There is not a shred of evidence, however, to support this claim. Furthermore, the “they think I did it” statement is taken wholly out of context. McKeon went on to testify as follows:
“Q. On that date do you recall whether or not you were asked a question on 7/28/89, question, ‘Has he given any indication that he personally had started the fire?’
“A. Yeah, I remember the question.
“Q. And what was [your] answer to that question?
“A. No.
“Q. At that time you told Mr. Dunham [a detective] that he had given no indication that he personally had started the fire?
“A. No.”
*734Again, without more, I cannot see how the defendant’s statement to McKeon revealed a consciousness of guilt. Surely, to convict the defendant on the basis of this evidence, “the jury would have had to resort to speculation and conjecture and to have drawn unwarranted inferences from the facts presented.” State v. Osman, supra, 437.
Lastly, and perhaps most troubling for me, is the lack of a motive. The absence of motive was also troubling for the sentencing court.1 Although I am aware that it is not necessary to prove motive in an arson prosecution; see State v. Pinnock, 220 Conn. 765, 792, 601 A.2d 521 (1992); in a case where the evidence is paper thin, lack of motive is significant. In Pinnock, we held that “presence or absence of motive ... is a circumstance to be weighed with other evidence for the jury to consider. . . . State v. Ruffin, 206 Conn. 678, 681, 539 A.2d 144 (1988); State v. Annunziato, 169 Conn. 517, 530, 363 A.2d 1011 (1975). An instruction on motive and lack of motive is sometimes required because [ejvidence tending to show the existence or nonexistence of motive often forms an important factor in the inquiry as to the guilt or innocence of the defendant. State v. Rathbun, 74 Conn. 524, 529, 51 A. 540 (1902). State v. Harris, 182 Conn. 220, 224, 438 A.2d 38 (1980). The role motive plays in any particular case necessarily varies with the strength of the other evidence in the case. The other evidence may be such as to justify a conviction without any motive being shown. It may be so weak that without a disclosed motive the guilt of the accused would be clouded by a reasonable doubt. State v. Rathbun, supra, 529-30.” *735(Emphasis in original; internal quotation marks omitted.) State v. Pinnock, supra, 790. Indeed, under the facts of this case, the lack of a disclosed motive presented a fatal blow to an already weak case.2
“It is axiomatic that any conclusion, reasonably to be drawn from the evidence, which is consistent with the innocence of the accused must prevail. State v. Guilfoyle, 109 Conn. 124, 139, 145 A. 761 [1929]. State v. Foord, 142 Conn. 285, 294, 113 A.2d 591 (1955); State v. Morrill, [193 Conn. 602, 610, 478 A.2d 994 (1984)]. The trier may not reach a conclusion of guilt where the facts, established by the evidence, including those reasonably and logically inferred from other proven facts, are rationally consistent with the innocence of an accused. A conclusion of guilt requires proof beyond a reasonable doubt, and proof to that extent is proof which precludes every reasonable hypothesis except that which it tends to support, and is consistent with the defendant’s guilt and inconsistent with any other rational conclusion. State v. Smith, 138 Conn. 196, 200, 82 A.2d 816 [1951]. State v. Foord, supra, 295; State v. Martin, [195 Conn. 166, 173, 487 A.2d 177 (1985)]; State v. Morrill, supra, 610-11. Moreover, inferences which do not have a basis in facts established by the evidence cannot be drawn or relied upon to sustain a verdict. State v. Jackson, 176 Conn. 257, 264, 407 A.2d 948 (1978). The jury may not resort to speculation and conjecture. State v. Saracino, 178 Conn. 416, 419, 423 A.2d 102 (1979). If the evidence is insufficient to sustain the burden of proof beyond a reasonable doubt, the verdict must be set aside. State v. Jackson, supra, *736262.” (Internal quotation marks omitted.) State v. Carpenter, 214 Conn. 77, 84, 570 A.2d 203 (1990). It is clear to me that the defendant was deprived of his state and federal constitutional rights to due process of law because, given the tenuous nature of the evidence used to convict him, the state did not meet its burden of proof beyond a reasonable doubt and, therefore, to convict the defendant, the jury must have resorted to speculation and conjecture. See In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); State v. Carpenter, supra, 82.
Because I would vacate the judgment and remand the matter to the trial court with direction to render judgment that the defendant was not proven guilty of the crime of arson in the first degree beyond a reasonable doubt, I have not discussed the defendant’s other claims of error. By not addressing them, I do not adopt the conclusion and reasoning of the majority on some of these issues. Accordingly, I respectfully dissent.

 The sentencing court stated: “To say the obvious, this is a case that troubles the Court very much. It troubled me during the course of the trial, because, as everyone will recall, even as a part of the arguments in the case and with reference to the instructions, there never appeared to be any particular motive for whatever happened [at] Eckblade on that particular day.”


 Moreover, “especially when the prosecution’s case against the criminal defendant is circumstantial, the fact that the defendant had some motive, good or bad, for committing the crime is one of the circumstances which, together with other circumstances, may lead the factfinder to conclude that he did in fact commit the crime; whereas lack of any discernible motive is a circumstance pointing in the direction of his innocence.” 1 W. LaFave & A. Scott, Substantive Criminal Law (1986) § 3.6 (b), p. 324.